«

2 $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
fillag confidential information and documents differently than non-confidential information and documents.

Case# 2021-03102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 1 of 12
IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY Aled Nu Chet mad
shsfyoat

vs.

NO. 2021-03102
BROAN-NUTONE LLC

NOTICE TO DEFEND - CIVIL

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice
are served, by entering a written appearance personally or by attorney and filing in whiting
with the court your defenses or objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a judgment may be entered
against you by the court without further notice for any money claimed in the complaint or for
any other claim or relief requested by the plaintiff. You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERENCE SERVICE
MONTGOMERY BAR ASSOCATION
100 West Airy Street (REAR)
NORRISTOWN, PA 19404-0268

(610) 279-9660, EXTENSION 20]

PRIFO034
R 10/11
Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judiclal System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-63102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM,

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 2 of 12

IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

vs.

NO. 2021-03102
BROAN-NUTONE LLC

CIVIL COVER SHEET

State Rule 205.5 requires this form be attached to any document commencing an action in the
Montgomery County Court of Common Pleas. The information provided herein is used solely as an aid
in tracking cases in the court system. This form does not supplement or replace the filing and service of
pleadings or other papers as required by law or rules of court.

 

Name of Plaintifi/Appellant's Attorney: STEVEN J PAYNE, Esq., 1D: 90816

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Self-Represented (Pro Se) Litigant
Class Action Suit Yes X | No
MDJ Appeal Yes X | No Money Damages Requested | X
Commencement of Action: Amount in Controversy:
Complaint More than $50,000
Case Type and Code
Miscellaneous:
Other
Other: SUBROGATION

 
provisions of the Public Access Policy of the
tial information and documents.

 

  

quire filing confidential info

Case# 2021-03102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee = $290.00. The filer certifies that this filing complies v

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 3 of 12

 

 

For Prothonotary Use Only:

 

Docket No:

 

 

 

 

The information collected on this form is used solely for court administration purposes. This form does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

 

 

 

Commencement of Action:
Complaint EJ Writ of Summons CD) Petition
(J Transfer from Another Jurisdiction [J Declaration of Taking
Lead Plaintiff's Name: Lead Defendant’s Name:
NATIONWIDE MUTUAL FIRE INS. CO. A/S/O SAYLOR BROAN-NUTONE, LLC
Dollar Amount Requested: Clwithin arbitration limits
Are money damages requested? El Yes [] No (check one) outside arbitration Emits
Is this a Class Action Suit? f1Yes El] No Is this an MDJ Appeal? C1 Yes EI No

 

 

  

Name of Plaintiff/Appellant’s Attorney: STEVEN J. PAYNE, ESQUIRE _
(1 Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE. If you are making more than one type of claim, check the one that
you consider most important.

 

lai Courts that re:
DB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TORT (do not include Mass Tort) CONTRACT (do not include Judgments) | | CIVIL APPEALS
[J Intentional [J Buyer Plaintiff Administrative Agencies
[J Malicious Prosecution (1 Debt Collection: Credit Card {2} Board of Assessment
CQ Motor Vehicle [EJ Debt Collection: Other C1] Board of Elections
Nuisance Dept. of Transportation
Premises Liability Statutory Appeal: Other
oO Product Kisbility (does not include oO Employment Dispute:
: HSCrinMnaton
a a Defanatan {J Employment Dispute: Other EJ Zoning Board
SUBROGATION EJ Other:
[] Other:
MASS TORT
[] Asbestos
[J Tobacco
{LJ Toxic Tort - DES
LI Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS
[1 Toxic Waste C] Bjectment (J Common Law/Statutory Arbitration
[1] Other: [1] Eminent Domain/Condemnation EJ Declaratory Judgment
CJ Ground Rent Mandamus
(CJ Landlord/Tenant Dispute "J Non-Domestic Relations
EJ Mortgage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY (J Mortgage Foreclosure: Commercial C1 Quo Warranto
[J Dental [J Partition C1 Replevin
CJ Legal EJ Quiet Title CI Other:
(J Medical EJ Other:

(J Other Professional:

 

 

 

 

 

 

 

 

 

Unified Judicial System of Pennsylvania, Case Recon (ae Aeron vat

Updated 1/1/2011

 

 
Case# 2021-03102-0 Docketed at Montgomery County Prothonotery on 03/10/2027 5:30 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 4 of 12

NOTICE
Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shall apply to all actions governed by the rules of civil procedure except
the following:
(i) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.
(ii) actions for support, Rules 1910.1 et seq.
(iii) actions for custody, partial custody and visitation of minor children, Rules

1915.1 et seq.

(iv) _ actions for divorce or annulment of marriage, Rules 1920.1 et seq.

(v) _ actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary.
(b) —‘ The prothonotary shall not accept a filing commencing an action without a
completed cover sheet.
(c) The prothonotary shall assist a party appearing pro se in the completion of the form.
(d) _ A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the
provisions of this rule.
(e) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural
Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.

 
fies that this filing complies with the provisions of the Public Access Policy of the

2-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee = $290.00. The Hier certifi
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documenis differently than non-confidential information and documents.

Case# 2021-0310.

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 5 of 12

LAW OFFICES

By: Steven J. Payne, Esquire
Attorney I.D. No. 90816

1601 Market Street, Suite 1040
Philadelphia, PA 19103

(215) 762-9419
Paynes7@nationwide.com

Attorneys for Plaintiff

 

NATIONWIDE MUTUAL FIRE
FIRE INSURANCE COMPANY as
Subrogee of Michael Saylor

One West Nationwide Blvd.
Columbus, OH 43215

Plaintiff,
v.

BROAN-NUTONE, LLC
926 W. State Street
Hartford, WI 53027
Defendant.

NOTICE

You have been sued in court. If you wish to defend
against the claims get forth in the following pages, you
must take action within twenty (20) days after this
complaint and notice are served, by entering a written
appearance personally or by attomey and filing in
writing with the Court your defenses or objections to
the claims get forth against you. You are warned that if
you fail to do so the case may proceed without you and
a judgment may be entered against you by the court
without farther notice for any money claimed in the
complaint or for any other claim or relief requested
by the Plaintiff, You may lose money of property or
other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.

IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE,
GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO
FIND OUT WHERE YOU CAN GET LEGAL HELP,

MONTGOMERY COUNTY BAR ASSOCIATION
LAWYER REFERRAL AND INFORMATION SERVICE
100 WEST AIRY STREET

NORRISTOWN, PA 19401

(610) 279-9660

COURT OF COMMON PLEAS
OF MONTGOMERY COUNTY

COMPLAINT AND JURY DEMAND

CIVIL TERM
NO.

NOTICE

AVISO

Le han demandado a usted en la corte, Si usted quiere
defenderse de estas demandas expuestas en las paginas
siguientes usted tiene veinte (20) dias de plazo al
partir de la fecha de la demanda y la notificacion.
Race falta esentar una comparencia escrita o en

a. con un abogado y entregar a fa corte enforma
esrrita sus defensas 0 sus objections a fas demandas
en contra de sy medidas y pueds continuar la demands
en contra suya sin previo aviso o notificacion.
Ademas, le cone puede decidir 4 favor del demandante
y Nequiere que usted cumpla con todas las provisiones
de esta demanda. Usta puede perder dinero 0 sus
propicdades u otros derechos importantes para usted.

LLEVE ESTA DEMANDA A UN ABODAGO INMEDIATAMENTE SI

NO TIENE ABOGADO 0 SI.NO TIENE EL. DINERO SUFICIENTE

DE PAGAR TAL SERVICIO, VAYA EN PERSONA O LLAME FOR

TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA

ESCRITA ABAJO PARA AVERIGUAR DONDE SE PURDE CONSEGUIR
ASISTENCIA LEGAL.

ASSOCIACION DE LICENDIADOS DE MONTGOMERY COUNTY BAR
SERVICIO DE REFERENCIA B INFORMACION LEGAL.

100 WEST AIRY STREET

NORRISTOWN, PA 19401

(610) 279-9660
provisions of the Public Access Policy of the
fidential information and decuments differently than non-confidential information and documents.

290.00. The filer certifies that this filing complies with the

3
tem of Pennsylvania: Case Records of the Appeilate and Trial Courts that require filing con

G Docketed at Montgomery County Prothonotary on 03/10/2021 8:30 PM, Fee

Case# 2021-03102-
Unified Judicial Sys

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 6 of 12

Law Office of Donna M. DiPietro

By: Steven J. Payne Attorneys for Plaintiff
Attorney I_D. # 90816

1601 Market Street, Suite 1040

Philadelphia, PA 19103

(215) 762-9419

 

NATIONWIDE MUTUAL FIRE : ~ COURT OF COMMON PLEAS
FIRE INSURANCE COMPANY as : OF MONTGOMERY COUNTY
Subrogee of Michael Saylor
One West Nationwide Blvd. :
Columbus, OH 43215 : COMPLAINT AND JURY DEMAND
Plaintiff,
Vv.
BROAN-NUTONE, LLC : CIVIL TERM

926 W. State Street : NO,
Hartford, WI 53027 :
Defendant.

COMPLAINT

Plaintiff, Nationwide Mutual Fire Insurance Company as subrogee of Michael Saylor, by
and through its undersigned counsel, hereby files its Complaint against Defendant Broan-
Nutone, LLC, and states as follows:

1. Plaintiff Nationwide Mutual Fire Insurance Company (hereinafter “Nationwide”)
is an Ohio Corporation, lawfully conducting business in the Commonwealth of Pennsylvania,
with its principal place of business at the above-captioned address.

2. At all times relevant, Nationwide provided property insurance to Michael Saylor
(hereinafter “Saylor”) which provided coverage for his real and personal property at 1832

Derstine Road, Souderton, Montgomery County, Pennsylvania (hereinafter the "subject

property").
Case# 2621-03102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee = $290.00. The filler certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differenily than non-confidential information and documenis.

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 7 of 12

3. Upon information and belief, Defendant Broan-NuTone, LLC (hereinafter,
“Broan”) is a Wisconsin corporation with its principal place of business at 926 W. State Street,
Hartford, WI 53027.

4, At all times relevant, Broan regularly conducted business in the Commonwealth
of Pennsylvania and County of Montgomery, through its business of designing, manufacturing,
selling, distributing, and marketing ceiling fans, ventilation fans and/or light fixtures, including
the ceiling fan at issue in this case

5. Jurisdiction and venue are proper in the Montgomery County Court of Common
Pleas, as Montgomery County, Pennsylvania, is the location of the real property at issue, and
where the cause of action arose.

6. On or about April 23, 2019, a fire originated in the bathroom ceiling ventilation
fan, manufactured by Broan, at the subject property.

7. As a result of the fire, Nationwide’s insured sustained severe fire, smoke and
water damage to his real and personal property, and incurred related costs.

8. Pursuant to the policy of insurance, Mr. Saylor submitted a claim to Nationwide
for the damages sustained. Under the terms and conditions of the insurance policy, Nationwide
has and will paid to its insured an amount in excess of $313,000.00, including a $250.00
deductible incurred by the insured. Nationwide is now subrogated to the rights of its insureds and
brings this claim by way of subrogation.

COUNT I - NEGLIGENCE
9. Plaintiff incorporates by reference paragraphs 1 through 8 above as though fully

set forth herein at length.
Caset 2021-03102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 8 of 12

10. The Broan ceiling fan was defective and caused the fire and damage to the Saylor

property.

11. The aforementioned damages were the direct and proximate result of the
negligence and carelessness of Broan, by and through its employees, agents, technicians,
vendors, contractors, subcontractors, workmen and/or servants more specifically described as

follows:

a) failing to manufacture, assemble, sell, design, transfer, distribute, and/or
market a properly functioning product;

b) failing to properly inspect and/or test the fan and/or its component parts;

c) failing to properly determine that the fan and/or its component parts were
noncompliant with applicable standards;

d) failing to provide safe and adequate warnings or instructions with the
subject fan;

e) manufacturing marketing distributing and/or selling the fan when Broan
knew, or after reasonable investigation should have known, that the fan
and/or its component parts would be inadequate for the reason(s) for
which it was purchased;

f) failing to design and/or manufacture the product in such a manner as to
prevent a catastrophic failure;

g) failing to adequately warn others of the dangers and/or hazardous
conditions inherent with the product, including the potential that a fire
could occur from the ordinary customer use of the fan; and/or

h) violating the standard of care prescribed by the statute rules and
regulations ordinances codes and/or customs applicable to this action.

12. As a direct and proximate result of the above referenced conduct, Plaintiff
sustained damages in an amount in excess of $313,000.00.
13. Defendant Broan is liable to Nationwide for the damages sustained by Saylor and

reimbursed by Nationwide.
Caset 2021-03102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 9 of 12

WHEREFORE, Plaintiff Nationwide Mutual Fire Insurance Company as subrogee of
Michael Saylor demands Judgment in its favor and against Defendant Broan Nu-Tone, LLC, in
an amount to be determined in excess of $313,000.00 plus costs, interest, and attorney fees, and
for such other relief as this Honorable Court shall deem appropriate under the circumstances.

COUNT I- STRICT LIABILITY

14. Plaintiff incorporates the allegations set forth in paragraphs 1 through 13 as
though the same were set forth more fully herein at length.

15. At all times relevant hereto, Broan was engaged in the business of,
manufacturing, selling, designing, distributing, and marketing ceiling ventilation fans, and,
specifically did so with the fan at issue in this case.

16. Broan manufactured, marketed, distributed, tested and/or sold the subject fan in a
defective condition, unreasonably dangerous to consumers.

17. Broan knew or should have known that the fan would, and did, reach Saylor
without substantial change in the condition in which it was originally manufactured, distributed
and sold.

18. Broan, through its agents, employees, technicians, vendors, contractors and/or
servants, is strictly liable to Plaintiff for the following:

a. designing, manufacturing, assembling, selling, transporting, distributing
and marketing a fan that was defective;

b. failing to exercise reasonable care in providing safe and adequate
warnings and instructions with the fan;

c. manufacturing, marketing, distributing and/or selling the fan when
Defendant knew or should have known that the fan and/or its component
parts were defective and dangerous; and

d. failing to adequately warn consumers and others of the dangers and
hazardous conditions resulting from its defective product.
$290.00, The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2021-03102-0 Docketed at Montgomery County Prothonotary on 03/10/2021 5:30 PM, Fee =

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 10 of 12

19. As a direct and proximate cause of the defects, Plaintiff's insured sustained

damage to his real and personal property and additional related costs and expenses.

20. Broan is liable to Nationwide for the damages sustained by Saylor and reimbursed

by Nationwide.

WHEREFORE, Plaintiff Nationwide Mutual Fire Insurance Company as subrogee of
Michael Saylor demands Judgment in its favor and against Defendant Broan Nu-Tone, LLC, in
an amount to be determined in excess of $313,000.00 plus costs, interest, and attorney fees, and

for such other relief as this Honorable Court shall deem appropriate under the circumstances.

COUNT THREE — BREACH OF EXPRESS AND/OR IMPLIED WARRANTY

21. Plaintiff incorporates herein the averments set forth in paragraphs 1 through 20

above as though fully set forth herein at length.

22. By manufacturing a fan and placing it into the stream of commerce, Defendant

did warrant that it was free of dangerous defects and appropriate for its intended uses.

23. By providing a fan that did have a defect and dangerously malfunctioned,

Defendant Broan did breach such warranties.

24. As a direct and proximate cause of the breach of warranties, Saylor sustained

damage to his real and personal property and additional related costs and expenses.

WHEREFORE, Plaintiff Nationwide Mutual Fire Insurance Company as subrogee of
Michael Saylor demands Judgment in its favor and against Defendant Broan Nu-Tone, LLC, in
an amount to be determined in excess of $313,000.00 plus costs, interest, and attorney fees, and

for such other relief as this Honorable Court shall deem appropriate under the circumstances.
Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 11 of 12

 

 

°

z

a pe
A 5
3 | 3
< | %
A <=
7 s&
o Ae
Fe BE
: ne
< a

“S}UBLUNSOp DU UORBULUCsU! (eRuep4Uos-UoU UBY; AqueIeyip Sju@WNDOp PUB UOFBULOJU! FenUEpYUOS Buyy eines 84) SUNOD JeUL puB ePEyeddy ey; Jo SPLODEL ESB ‘eIUBAASUUed Jo WeISAS [219
j el fi Tf
847 JO AD[Od SS8OIY Dire 64} 40 SuOIs}Aosd BY} YIM SeyduiOS Buys Sy} 18Y} SAYINGS 18/4 CYL “OO OGCT = 284 ‘Wd O6:S LZ0Z/0LE0 uo Alejououjolg AjuNO} AsewoBluopy je peleyoog Gaon ieee
ig complies with the provisions of the Public Accass Policy of the

of the Appeilate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

ty Prothonotary on 03/10/2021 5:30 PM, Fee = $290.00. The filer certifles that this filin

ras

-03102-0 Docketed at Montgomery Coun
diclal System of Pennsylvania: Case Reco:

Caso# 2021
Unified Ju

Case 2:21-cv-01731-GEKP Document 1-4 Filed 04/13/21 Page 12 of 12

VERIFICATION

Rita M. Dattilo, hereby verifies that she is a representative for Nationwide Mutual Fire
Insurance Company, that as such he is authorized to take this Verification on its behalf, and that
the facts set forth in the foregoing Complaint are true and correct to the best of her knowledge,
information and belief. The undersigned further understands that the statements made herein are

made subject to the penalties of 18 Pa. C.S. §4904 relating to unsworn falsification to authorities.

Kita Pattile
Rita M. Dattilo, Claims Specialist II
Nationwide Mutual Fire Insurance Company

 
